DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 09/20/2022, has been entered and carefully considered. 
Claims 1, 3-5, 13, 19-22 have been amended; Claim 14 and 16-18 are cancelled and Claims 1-13, 15, 19-23 remain pending.

Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the prior fails to disclose the amended limitation “discarding …. the duplicated data units (PDUs) while sending protocol data units (PDUs) to a first entity”.  Examiner respectfully disagrees. 
Paragraph 0039 and Fig. 3 of Lohr discloses the above limitation. Paragraph 0039 are reproduced below for convenience. 
[0039] In one or more implementations, the RLC entity of the inactive radio link/cell group respectively one leg of the split bearer is suspended in response to deactivating duplication. MAC entity does not report buffer status information for the suspended leg of the split bearer. Furthermore, the UE will flush the RLC buffer or alternatively re-establish the “suspended” RLC entity.

	Fig. 3 of Lohr disclosing that after receiving indicator to stop duplicating, the PDUs are still communicated to one of the RLC protocol entity. 
	For the reasons stated above, Examiner believes that the 102 rejection shall be maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 15, 19-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lohr et al (US 2018/0310202). 
Regarding claims 1, 19,  Lohr teaches a method/apparatus of managing uplink packet duplication at a user equipment (UE), comprising: 
receiving, by a user equipment (UE), a first indication from a network node, the indication instructing the user equipment (UE) to discard protocol data units (PDUs) that are buffered at the user equipment (UE) ([0035], “NE like gNB can dynamically activate/deactivate duplication for a split bearer configured for duplication (Boolean set to True) by means of a MAC CE”, [0039], “the UE will flush the RLC buffer”); and 
discarding, by the user equipment (UE), in response to receiving the first indication, the duplicated protocol data units (PDUs) while sending protocol data units (PDUs) to a first entity ([0039] and Fig. 3, step 308 and 310); 
receiving, by the user equipment (UE), a second indication including a second value, the second indication instructing the user equipment (UE) to transmit the duplicated protocol data units (PDUs) buffered at the (UE) to a second entity; and transmitting, by the user equipment (UE), in response to the receiving the second indication with the second value, the duplicated protocol data units (PDUs) to the second entity ([00042], “in response to duplication being activated … the PDCP PDUs are delivered to both RLC entities”) while sending the protocol data units (PDUs) to the first entity ([0035], “the default state for a split bearer configured for duplication is that duplication is deactivated”, Fig. 3, step 310, it’s noted that when duplication is deactivated, the PDCP PDUs are still being communicated to one of the RLC protocol entity; when the duplication is activated, the PDCP PDUs are communicated to both RLC protocol entities as shown in step 306 of Fig. 3).

Regarding claim 2, Lohr further teaches that the protocol data units (PDUs) are packet data convergence protocol (PDCP) protocol data units (PDUs) ([0037], line 4 “PDCP PDUs”).

Regarding claim 3, 20, Lohr further teaches that the discarding includes: flushing the buffered packet data convergence protocol (PDCP) protocol data units (PDUs) ([0039], “the UE will flush the RLC buffer”). 

Regarding claim 4, 21,  Lohr further teaches that the network node is a master gNB (MgNB), wherein the indication is received from the master gNB (MgNB) ([0033], lines 1-5, “master node” and gNodeB”), wherein one or more protocol entities include a protocol entity associated with a secondary gNB (SgNB) ([0033], lines 5-6, “secondary node (SN)”, [0039], “RLC entity of the inactivate radio link/cell group respectively one leg of the split bearer is suspended in response to deactivating duplication”), and wherein the discarding includes discarding protocol data units (PDUs) buffered at the protocol entity associated with the secondary gNB (SgNB) ([0039], “the RLC entity of the inactive radio link/cell group respectively one leg of the split bearer is suspended in response to deactivating duplication … flush the RLC buffer”). 

Regarding claim 5, 22,  Lohr further teaches that the network node is a secondary gNB (SgNB), wherein the indication is received from the secondary gNB (SgNB) ([0033], lines 5-6, “secondary node (SN)” and “gNodeB”), wherein one or more protocol entities include a protocol entity associated with a master gNB (MgNB)  ([0033], lines 5, “master node (MN)”, [0037], “RLC entity of activate/deactivated radio link”), and wherein the discarding includes discarding protocol data units (PDUs) buffered at the protocol entity associated with the master gNB (MgNB) ([0039], “the RLC entity of the inactive radio link/cell group respectively one leg of the split bearer is suspended in response to deactivating duplication … flush the RLC buffer”). 

Regarding claim 6, 23, Lohr further teaches that the UE is in a dual connectivity (DC) and/or a carrier aggregation (CA) configuration with the master gNB (MgNB) and the secondary gNB (SgNB) for protocol data unit (PDU) duplication ([0021], “Dual-connectivity (DC) and carrier aggregation (CA) based architecture”; also see table 1, “MgNB” and “SgnB”).

Regarding claim 7, Lohr further teaches that the protocol data unit (PDU) duplication is based on new radio (NR) dual connectivity (DC), new radio (NR) carrier aggregation (CA), long term evolution (LTE) dual connectivity, E-UTRA-NR Dual connectivity, or any other form of dual connectivity (DC) or carrier aggregation (CA), as defined in 3GPP standards ([0021], “Dual-connectivity (DC) and carrier aggregation (CA) based architecture”).

Regarding claim 8, Lohr further teaches that: determining, upon the receiving, by the user equipment (UE), that protocol data unit (PDU) duplication is activated at the user equipment (UE) ([0035]).

Regarding claim 9, Lohr further teaches that the duplication is activated via a media access control (MAC) control element (CE) or downlink control information (DCI) ([0035]).

Regarding claim 15, Lohr further teaches that the discarding is performed at a radio link control (RLC) buffer ([0037], “RLC transmission buffer”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr et al in view of Haghighat el al (US 2020/0059867), hereinafter as “Hagh”. 
Regarding claim 10, Lohr teaches all the limitations except that the indication is received via downlink control information (DCI). Hagh teaches the indication is received via downlink control information (DCI) ([0385], “the WTRU may be configured to activate or deactivate the employment of the Δ.sub.D,c(i) through DCI, MAC-CE command or RRC signaling”). At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Hagh in the system of Lohr. The combination only substitutes MAC-CE command with downlink control information (DCI). The success of the combination can well predicted by an ordinary skill in the art. 

Regarding claim 11, Lohr in view of Hagh further teaches the downlink control information (DCI)  includes uplink grant information for uplink transmissions from the user equipment (UE) to the network node (Hagh, [0321]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr et al in view of Lerzer et al (US 2010/0274921). 
Regarding claim 12, Lohr teaches all of the limitations except that a 1:1 mapping exists between protocol data units (PDUs) of packet data convergence protocol (PDCP), radio link control (RLC), and media access control (MAC) and corresponding transport blocks (TBs). Lerzer teaches the above limitation (see Fig. 1). At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Lerzer in the system disclosed by Lohr for maintaining data throughout different layers processing.  

Regarding claim 13, Lohr in view of Lerzer further teaches that the discarding further includes: flushing the packet data convergence protocol (PDCP) protocol data units (PDUs) buffered at the associated RLC protocol entity, which is transmitted in the received uplink grant in the corresponding transport block(Lohr, [0072]). 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411